CRAWFORD, Judge
(dissenting):
The principal opinion reverses the decision below as to one offense even though none of the parties at trial disputed or objected to the finding. Appellant merely sought dismissal of the offense as a matter of law on the ground of multiplicity.1 Based on the factual context in which the issue arose, the basis for United States v. Bertelson, 3 MJ 314 (CMA 1977), and the harmless-error test, I dissent from the principal opinion.
In addition to the offense to which he pleaded guilty, appellant pleaded not guilty to wrongfully introducing cocaine onto a military installation on or about February 15-18, 1990; attempting to wrongfully distribute cocaine on March 21, 1990; and failure to repair on May 22, 1990. While appellant fully contested attempting to wrongfully distribute cocaine on March 21, 1990, and the failure to repair, the only issue as to wrongfully introducing cocaine on or about February 15-18 was whether it was multiplicious for findings with wrongfully using cocaine on or about February 15,1990.2 Prior to the pleas, defense counsel moved that the wrongful-introduction specification (specification 2, Charge I) be dismissed as multiplicious for findings with the wrongful-use specification (specification 1, Charge I).
In addition to the facts set forth in the principal opinion and the facts relevant to the multiplicity issue, the following facts are contained in the Stipulation of Fact:
2. On 16 February 1990 the accused, Airman Teresa Rostek and a civilian named Derek went to Whiskey Smith, a bar located at 6310 Callaghan Road, San Antonio, Texas.
3. The accused gave Derek $200.00 and he went into Whiskey Smith. A short time later Derek returned to the car and gave the accused approximately 3.5 grams of cocaine. Derek then drove the accused and Airman Rostek back to their dormitories located on Randolph AFB.
4. Later that same day, 16 Feb 90, the accused and Airman Rostek went to the Comfort Inn, 200 Palisades, San Antonio, Texas and rented a room for the night. While staying at the Comfort Inn the accused and Airman Rostek consumed most of the cocaine.
5. The next day, 17 Feb 90, the accused called his friend, Derek, to give him and Airman Rostek a ride back to Randolph AFB. When Derek arrived at the Comfort Inn the three of them used some of *493the cocaine left over from the night before.
6. Derek then drove the accused and Airman Rostek back to their dormitories on Randolph AFB. Later that same evening Airman Rostek went to the accused’s dormitory room where they used more of the cocaine. Afterwards they went to the Randolph AFB NCO Club.
Appellant admitted that he had read, signed, and understood the stipulation. Both counsel agreed to the stipulation. Appellant agreed that he voluntarily entered into this stipulation and agreed that the contents were true and no one forced him to enter into such a stipulation. Appellant admitted that the stipulation could be used to determine whether he was guilty and if so to determine an appropriate sentence. The judge advised appellant that a stipulation of fact ordinarily cannot be contradicted; appellant asserted there was nothing in the stipulation that he would disagree with. The Stipulation of Fact was admitted without objection. Appellant was administered an oath; and, after being personally advised of the elements of specification 1, he was advised of the elements of the wrongful-introduction offense. Appellant admitted that the elements basically described his conduct. Appellant gave a factual account of what happened which was similar to the factual account set forth in the Stipulation of Fact. Appellant was advised of the maximum punishment authorized based upon his pleas of guilty and the Stipulation of Fact. Appellant then indicated that he had enough time to discuss the case with his defense counsel and was satisfied with his defense counsel.
Other than the Stipulation of Fact, no evidence was introduced as to specification 2 of Charge I, and no argument was made because all of the parties at trial—judge, counsel, and appellant—realized that the not-guilty plea as to specification 2 of Charge I was to preserve the multiplicity issue for appeal. Other evidence introduced at trial related to Charges III and IV and their specifications to which the accused pleaded not guilty.
I
United States v. Bertelson, 3 MJ 314 (CMA 1977), was a 2-1 opinion by Judge Perry based on a clarification of a provision of the Manual for Courts-Martial, United States, 1969 (Revised edition), a dissent in a Federal case, and the “spirit”, id. at 316, and purpose of Article 45(a), Uniform Code of Military Justice, 10 USC § 845(a).
Paragraph 1546 (1), Manual, supra, provided that, whenever “an accused has pleaded not guilty and the plea still stands, a stipulation which practically amounts to a confession should not be received in evidence.” In Bertelson (Part I), the majority “rejected] the contention that such a confessional stipulation cannot be admitted under any circumstances.” 3 MJ at 315. The majority agreed that confessional stipulations ordinarily should not be admitted unless the accused consents. “If an accused and his lawyer, in their best judgment, think there is a benefit or advantage to be gained by entering otherwise objectionable evidence ... we perceive no reason why they should not be their own judges with leeway to do so.” Id. at 315-16.
In Bertelson “it [was] not clear whether the accused understood that his stipulation could not ordinarily be admitted.” Id. at 316. The judge only advised the accused that he did not have to agree to the stipulation. The majority indicated:
[W]e believe the military judge was required to expressly communicate to the appellant before accepting his confessional stipulation that under the Manual it could not be accepted without his consent____ Further the military judge was required to apprise the accused, as he did ... that the Government has the burden of proving beyond a reasonable doubt every element of the offense and that by stipulating to material elements of the offense, the accused alleviates that burden.
Id. at 316 (emphasis added).
The Bertelson Court, 3 MJ at 316, in requiring an inquiry of the type set out in United States v. Care, 18 USCMA 535, 40 *494CMR 247 (1969), “where the accused has stipulated to every criminal element charged,” relied upon the “letter or the spirit of Article 45(a)” and upon a dissenting opinion by Judge Ely in United States v. Terrack, 515 F.2d 558, 561-62 (9th Cir. 1975).
Lastly, the Bertelson Court indicated that the purpose of the rules set forth was to ensure “the continued vitality of Article 45(a).” According to Judge Perry:
To allow the Government to enter into pretrial agreements conditioned upon a stipulation (as opposed to a plea) of guilt coupled with a promise not to raise any defense or motion would utterly defeat the congressional purpose behind Article 45(a), for it would allow the Government to avoid the hurdles Congress imposed in Article 45(a) while nevertheless reaping benefits equivalent to a guilty plea.
3 MJ at 317.
In addition to the Care inquiry, the Bertelson Court set forth two more requirements: first, to “ascertain from the accused on the record that a factual basis exists for the stipulation”; and second, that “[t]he trial judge also shall conduct a plea bargain inquiry in accordance with the guidelines set forth in United States v. Green, 1 MJ 453.” Id. at 317.
A
The Bertelson Court’s reliance on Article 45 requires a fuller discussion. In North Carolina v. Alford, 400 U.S. 25, 91 S.Ct. 160, 27 L.Ed.2d 162 (1970), the Supreme Court held that a defendant may constitutionally plead guilty while expressly maintaining his innocence. Article 45(a) provides, however, “If an accused ... after a plea of guilty sets up matter inconsistent with the plea, ... the court shall proceed as though he had pleaded not guilty.” While Article 45 on its face does not require rejection of Alford, the legislative history requires rejection of a plea of guilty “unless the accused admits doing the acts charged.” Hearings on H.R. 2498 Before a Subcomm. of the House Armed Services Comm., 81st Cong., 1st Sess. 1053 (1949). Because Alford permits a guilty plea by an individual who claims to be innocent, RCM 910(e), Manual for Courts-Martial, United States, 1984, essentially rejects Alford by requiring an inquiry which elicits the “factual basis” behind the plea. Although a factual basis for a guilty plea is not constitutionally required, the purpose of Article 45 is to ensure that there is a voluntary, knowing plea of guilty consistent with the admitted facts. In this case, clearly, the letter and the spirit of Article 45 and its legislative history were met when the accused admitted in detail the facts surrounding the stipulation.
B
The confessional-stipulation prohibition of paragraph 154(b) of the 1969 Manual, supra, no longer exists. RCM 811(c), 1984 Manual, supra, now requires only that “[bjefore accepting a stipulation in evidence, the military judge must be satisfied that the parties consent to its admission.” The Drafters’ Analysis to RCM 811(c) indicates that this provision “makes clear that a stipulation can be received only with the consent of the parties. This consent must be manifested in some manner before the military judge may receive the stipulation, although the rule does not specify any particular form for the manifestation, as this rests within the discretion of the trial judge.”3 RCM 811(c) does not require an inquiry, but its Discussion provides:
*495If the stipulation practically amounts to a confession to an offense to which a not guilty plea is outstanding, it may not be accepted unless the military judge ascertains: (A) from the accused that the accused understands the right not to stipulate and that the stipulation will not be accepted without the accused’s consent; that the accused understands the contents and effect of the stipulation; that a factual basis exists for the stipulation; and that the accused, after consulting with counsel, consents to the stipulation; and (B) from the accused and counsel for each party whether there are any agreements between the parties in connection with the stipulation, and, if so, what the terms of such agreements are.
This Discussion is non-binding but, nevertheless, instructive.
Admittedly the inquiry in this case was not crystal clear and erroneously involved a waiver of rights. But, some of the confusion in this area arises because the Court itself indicated in Bertelson that there should be an inquiry similiar to that in United States v. Care, 18 USCMA 535, 40 CMR 247 (1969).4 See United States v. Enlow, 26 MJ 940, 943-44 (ACMR 1988). The reference to Care may have led to the misadvice as to the waiver of constitutional rights.5 Absent an objection, the judge was correct in advising appellant that a Stipulation of Fact may not be contradicted. United States v. Glazier, 26 MJ 268 (CMA 1988).
Since 1950 and adoption of Article 45, and in fact since Bertelson, drastic changes have taken place in the military criminal law system so that now there is: review of summary courts-martial and special courts-martial by the Courts of Military Review [Art. 69(d), UCMJ, 10 USC § 869(d)(1989) ]; direct review by the Supreme Court [Art. 67a, UCMJ, 10 USC § 867a]; independent defense counsel; the prohibition against judges being rated or reassigned based on their findings or sentence [Art. 26(c), UCMJ, 10 USC § 826(c)]; the virtual adoption of the Federal Rules of Evidence [Art. 36(a), UCMJ, 10 USC § 836(a)]; and a provision for investigation of allegations of judicial misconduct [Art. 6a, UCMJ, 10 USC § 806a].
II
Since the bases for Bertelson are gone, *496what rule should apply? 6 Pursuant to Article 36(a), absent a Codal or Manual rule, this Court should apply the rules generally recognized in the trial of criminal cases in the Federal district court. RCM 811(c) does not require the detailed inquiry that Bertelson would require. The Federal courts in interpreting Fed.R.Crim.P. 11(c)7 do not require a detailed inquiry when there is a confessional stipulation.
In Adams v. Peterson, 968 F.2d 835 (9th Cir.1992) (en banc),8 the court indicated that a Fed.R.Crim.P. 11 inquiry was not required because the defendant “never stipulated that he was guilty ... in fact, [he] pled not guilty____ [He] only stipu-
lated that the enumerated facts were supported beyond a reasonable doubt by the evidence that the state ... would present at trial. A stipulation to facts from which a judge or jury may infer guilt is simply not the same as a stipulation to guilt.” Id. at 839. The court went on to say that no inquiry was required because the stipulation did not constitute a plea of guilty and the defense counsel submitted a post-trial affidavit which indicated his reason for stipulating.
In Bonilla-Romero v. United States, 933 F.2d 86 (1st Cir.1991), the court indicated that it adopted the position of the District of Columbia Circuit and declined to require an inquiry under Fed.R.Crim.P. 11 for confessional stipulations. It did conclude, however, that, when there is a Stipulation of Fact, there should be a “colloquy with the defendant sufficient to demonstrate that the defendant has executed the stipulation freely with knowledge of the consequences of what he is doing.” Id. at 88, quoting United States v. Lyons, 898 F.2d 210, 216 (1st Cir.1990). The Bonilla court also indicated that extrinsic factors may be relied upon in determining whether the defendant’s decision to stipulate has been knowing and voluntary. Specifically, the Bonilla court found persuasive that the defense counsel clearly stated to the court, in the presence of the defendant and without objection by the defendant, that the decision to stipulate was part of the defendant’s trial strategy. Additionally, the defendant had been questioned personally about waiving his right to a jury trial, and these responses indicated he was well informed in making the decision freely.
Returning to this case, the analysis would be different if the defense had moved for a finding of not guilty due to a lack of evidence. However, the defense did not make such a motion but moved to dismiss the offense on the grounds of multiplicity instead. The purpose of the stipulation was to preserve this dismissal motion for appeal. Additionally, there were no objections to the procedure; no indication appellant was dissatisfied with his attorney; no contradictory facts were introduced; no allegation that appellant was compelled to enter into the stipulation; and no allegation of ineffective counsel.
Ill
Even if we were to apply Bertelson or make the Manual provision binding, the *497inquiry here was sufficient. The purpose of a Bertelson-type inquiry is to make sure that the stipulation is voluntary and knowing and that there is no factual dispute. Cf. Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969). As to whether appellant understood the right not to stipulate and consented to use of the stipulation, appellant and his counsel admitted three times that the stipulation was voluntarily entered into and was true: first, in the stipulation; second, during the multiplicity motion; and third, when the factual inquiry required under Care was made. From the number of times the facts were stated, defense counsel and appellant both clearly knew and understood the contents and effect of the stipulation. The facts were so intertwined with the first specification of Charge I as to ensure a knowing and voluntary agreement with the facts. Next, appellant understood and admitted the elements of the offense of wrongfully introducing cocaine. As to the Bertelson requirement that a plea-bargain inquiry be made, the inquiry revealed there was no pretrial agreement, so no such inquiry was required.
IV
I disagree that this case should be remanded for a new sentencing procedure. The failure to make a Bertelson-type inquiry was harmless because another instance of wrongful introduction of cocaine onto a military base was set forth in the stipulation that was not charged, but could have been considered for sentencing.9
Moreover, this case is distinguishable from Bertelson since there was a legitimate purpose for the stipulation. This is not to suggest this was the only way to preserve the appellate issue as appellant could have entered a conditional plea, but such a plea depends upon the consent of the Government where the stipulation does not.
I would affirm the decision of the Court of Military Review.

. See analysis, infra. 35 MJ at 496.


.
[[Image here]]


. The Analysis to RCM 811(c) further provides: Although it is normally preferable to obtain it, the express consent of the accused on the record is not always necessary for admission of a stipulation. In the absence of circumstances indicating lack of consent by the accused (see e.g., United States v. Williams, 30 CMR 650 (NBR 1960)), the defense counsel’s concurrence in the stipulation will bind the accused. United States v. Cambridge, [3 USCMA 377, 12 CMR 133 (1953) ]. IF there is any doubt, the accused should be personally questioned. See United States v. Barbeau, 9 MJ 569 (AFCMR 1980).
Manual for Courts-Martial, United States, 1984 at A21-44.


. As the Court stated:
It will be seen that the law officer [now military judge] explained that he had to determine voluntariness and providency personally and asked the accused (1) if he knew his plea subjected him to a finding of guilty without further proof; (2) if he knew he could be sentenced to the maximum sentence; (3) if he understood the meaning and effect of his plea; (4) if he knew that the burden was on the Government to prove his guilt beyond a reasonable doubt; (5) if he knew he was entitled to plead not guilty; (6) if he knew the elements of the offense; (7) if he had adequate opportunity to consult with counsel on any matters he felt necessary; (8) if he was satisfied with his counsel; (9) whether counsel advised him of the maximum punishment; (10) if the decision to negotiate a plea originated with him; (11) if his plea was given voluntarily; (12) if anyone used force or coercion to get him to enter a guilty plea; (13) if he believed it was in his best interest to plead guilty; (14) if his plea was the product of free will and a desire to confess his guilt; and (15) if he knew he could withdraw his plea. In each instance, the answer was "yes.”
The procedure that was followed here fell short of the one recommended ... because the law officer did not personally inform the accused of the elements constituting the offense and he did not establish the factual components of the guilty plea____
[T]he record of trial ... must reflect not only that the elements of each offense charged have been explained to the accused but also that the military trial judge or the president has questioned the accused about what he did or did not do, and what he intended (where this is pertinent), to make clear the basis for a determination by the military trial judge ... whether the acts or the omissions of the accused constitute the offense or offenses to which he is pleading guilty____
Further, the record must also demonstrate the military trial judge ... personally addressed the accused, advised him that his plea waives his right against self-incrimination, his right to a trial of the facts by a court-martial, and his right to be confronted by the witnesses against him; and that he waives such rights by his plea.
Id. at 539-41, 40 CMR at 251-53.


. By silence and omission as to the type of inquiry, the majority has laid a trap for a military judge at trial, faced with this same situation in the future.


. By supporting Bertelson based upon a liberal view of Article 45(a) and a liberal dissenting opinion in a 9th Circuit case, the majority elevates individual rights to a heretofore unprecedented height.


. Fed.R.Crim.P. 11 was amended in 1975 to clarify what a trial judge is required to do when accepting a plea of guilty or nolo contendere to ensure that there is a voluntary and knowing plea. Federal courts have not required precise wording or literal compliance with Fed. R.Crim.P. 11(c). As to guilty pleas, even the requirement of Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969), for an explicit record has been flexibly applied. See, e.g., United States v. Ferguson, 935 F.2d 862 (7th Cir.1991).
Even the Federal courts have shown flexibility as to the requirement to precisely inform the defendant of the three constitutional rights relinquished when accepting guilty pleas. See, e.g., United States v. Henry, 933 F.2d 553 (7th Cir.1991). In addition to the purpose of ensuring a knowing and voluntary waiver, these requirements in Fed.R.Crim.P. 11 were also to avoid post-plea hearings on waiver.


. In response to footnote 2 of the majority opinion, I agree with the majority that this Court should not accept a confessional stipulation when the accused asserts a defense or claims innocence.


. During the providence inquiry as to specification 1, Charge I, appellant admitted 2 uses of cocaine and 2 instances of wrongful introduction on February 16 and 17.